Citation Nr: 1126057	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to esophageal cancer and to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus and as due to herbicide exposure.  

2.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to esophageal cancer and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active duty service from April 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  Further development is required. 

At his April 2009 VA examination for posttraumatic stress disorder, the Veteran reported that he had been in receipt of Social Security Disability Insurance (SSDI) benefits since 2007.  However, the decision to grant benefits and the records upon which that decision was based are not associated with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In the present case, it is not clear whether the Veteran's outstanding SSA records contain evidence pertaining to his claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, because there is no indication to the contrary, the Board concludes that a remand is necessary to obtain those records. 

Additionally, the RO should obtain all of the Veteran's VA treatment records from April 2009 to the present to ensure that the record is complete.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, document this in the claims file and notify the Veteran in accordance with  38 C.F.R. § 3.159(c)(2) and (3).  

2.  The RO must obtain and associate with the claims folder any VA treatment records dated from April 2009 to the present.  

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion to address the multiple etiological theories of the claimed disorders. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


